In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-21-00388-CV

MOSES KOVALCHUK, Appellant                 §   On Appeal from County Court at Law No. 2

V.                                         §   of Denton County (CV-2020-00993-JP)

                                           §   June 30, 2022

WILMINGTON SAVINGS FUND                    §   Memorandum Opinion by Justice Kerr
SOCIETY, FSB, AS TRUSTEE OF
UPLAND MORTGAGE LOAN TRUST A,
Appellee

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellant Moses Kovalchuk must pay all costs of this

appeal.
SECOND DISTRICT COURT OF APPEALS


By _/s/ Elizabeth Kerr__________________
   Justice Elizabeth Kerr